Citation Nr: 1629742	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as grinding of the teeth.  

2.  Entitlement to a disability rating in excess of 70 percent for general anxiety disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

In April 2015, the Veteran testified via video before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for general anxiety disorder, and a TDIU.  At the April 2015 hearing, he submitted additional evidence, including state and federal tax returns, a lay statement, court records, and photographs, in support of his claims.  While the representative's cover letter for these documents has been scanned into the Veterans Benefits Management System (VBMS) electronic claims file for the Veteran, the actual documents are not themselves available therein.  Remand is therefore required in order to that this pertinent evidence be scanned into the Veteran's VBMS file.  

Next, the Board notes that the Veteran was most recently afforded a VA psychiatric examination in April 2012, more than four years ago.  At the April 2015 hearing, he testified that his service-connected general anxiety disorder has worsened since that time, resulting in at least one recent arrest and loss of his business.  In light of the Veteran's testimony and the length of time since the most recent VA examination, a new VA examination is warranted.  

Finally, in an April 2014 rating decision, the Veteran was denied service connection for grinding of the teeth.  He responded by filing a VA Form 21-0958, Notice of Disagreement, regarding this determination.  This document was received in June 2014, within a year of receipt of notice of the April 2014 rating decision.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate scanning center responsible for the Veteran's VBMS and/or Virtual VA file in order to secure and rescan any and all available documents submitted to VA at the time of the April 2015 Board videoconference hearing.  If these records cannot be located the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any missing records would be futile.  VA must then: (a) notify the claimant of any specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  Schedule a VA psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected general anxiety disorder.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected general anxiety disorder should be reported in detail.  The examiner must make a specific finding regarding the impact of the general anxiety disorder on the Veteran's ability to obtain or maintain gainful employment.  

3.  Issue the Veteran a statement of the case that addresses the issue of service connection for a dental disorder, claimed as grinding of the teeth.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

